DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-3, 12-13, 16-18,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourbonnais et al. (US 2005/0149584 A1) published on Jul. 7, 2005, in view of Bendel et al. (US 2019/0018880 A1) published on Jan. 17, 2019, further in view of Fabijancic et al. (US 2015/0006489 A1) published on Jan. 1, 2015.

Claim 1. Bourbonnais teaches: A database-management system (DBMS) comprising a processor, a memory coupled to the processor, and a computer-readable hardware storage device coupled to the 
the DBMS (RDBMS 60) determining that a row of a non-archived accelerator-only table (AOT) has become qualified for archiving (par.0010, moving subset of data from first data source to a first federated archive in accordance with a first set of rules. par.0064, rows from the ORDER table that have the value “completed” for the column “status” are moved to archive storage. Par.0098, move rows for which closedate greater than one year).
the DBMS moving the row from the AOT to an accelerator-only archive that is stored in the accelerated database and that is distinct from the AOT (par.0010, moving subset of data from first data source to a first federated archive in accordance with a first set of rules. par.0064, rows from the ORDER table that have the value “completed” for the column “status” are moved to archive storage. Par.0098, move rows for which closedate greater than one year).
Bourbonnais does not explicitly teach: where the DBMS manages a client database and an accelerated database, where the AOT is stored in the accelerated database, and where the AOT is not duplicated in the client database.
On the other hand, Bendel teaches: where the DBMS manages a client database and an accelerated database (at least Fig. 1, DBMS 110 manages Data 118.1 including tables 122 and 124.1 (client database) and Data 118.2 including tables 124.2 and 128 (accelerated database)).
 where the AOT is stored in the accelerated database ((Fig. 1 ACC only table 128 is stored in the accelerated database).
 and where the AOT is not duplicated in the client database (Fig. 1 and par.0061, the data of the ACCELERATOR ONLY table are solely stored in the accelerator system and not in the DBMS database).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the AOT of Bendel to the archive method of Bourbonnais to produce 
As mentioned in the last limitation, Bourbonnais teaches moving a row from source DB to federated archive but does not explicitly teach the archive is stored in the same database as the AOT.
On the other hand, Fabijancic teach the archive is stored in the same database as the AOT (par.0011, the archived data is stored in the same database as the existing data. See also Fig. 3, database 520 has both data 530 and archiving table 525).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the data and archive of Fabijancic to the archiving method of Bourbonnais to produce an expected result of storing data and archive data in same database. The modification would be obvious because one of ordinary skill in the art would be motivated to accelerate access to online and archived data (Fabijancic, par.0011).

Claim 2. The combination of Bourbonnais, Bendel and Fabijancic teaches The system of claim 1. Bourbonnais further teaches: where a front-end of the DBMS intercepts and parses user requests to access the data stored in the accelerated database and then forwards each parsed request to an accelerator module of the DBMS that executes the parsed request against one or more rows of data stored in the accelerated database, (par.0136-0137, the query processor parses the query to identify which columns comprise the predicate and rewriting the query by augmenting the query with a sub-query that specifies the nickname of the archive storage system). and where the DBMS receives an incoming request that requests a performance of a data-manipulation operation upon the one or more rows of data stored in the accelerated database (par.0194, move rows from sales s insert into ARCHIVE1.SALES).

On the other hand, Bendel teaches: routing the query to an accelerator (par.0037, forwarding the data definition statement from the first database system to the accelerator system. par.0071, dynamically routing a statement to the system that comprises the accelerated only tables).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the routing query of Bendel to the archive method of Bourbonnais to produce an expected result of routing the query to an accelerator. The modification would be obvious because one of ordinary skill in the art would be motivated to accelerate access to archived data.

Claim 3. The combination of Bourbonnais, Bendel and Fabijancic teaches The system of claim 2, Bourbonnais further teaches: where the data-manipulation operation is selected from the group consisting of:
an insert operation that inserts one or more new rows into one or both of the AOT and the accelerator-only archive (par.0194, move rows from sales s insert into ARCHIVE1.SALES).

a delete operation that deletes one or more existing rows from one or both of the AOT and the accelerator-only archive (par.0082, when a row is archived, that row is deleted from the data source).
and an update operation that revises data stored in one or more existing rows of one or both of the AOT and the accelerator-only archive (par.0038, data is assigned to repositories using update statement).

Claim 12, claim 12 includes limitations similar to claim 1 and therefore is rejected based on the same rational.

Claim 16. The combination of Bourbonnais, Bendel and Fabijancic teaches The system of claim 12, Bourbonnais further teaches: further comprising providing at least one support service for at least one of creating, integrating, hosting, maintaining, and deploying computer-readable program code in the computer system, wherein the computer-readable program code in combination with the computer system is configured to implement the determining and the moving (par.0040, the federated archive RDBMS 60 software is tangibly embodied in a computer-readable medium and is comprised of instructions which, when executed by the processor 32 causes the computer system 30 to utilize the present invention).

Claim 17, claim 17 includes limitations similar to claim 1 and therefore is rejected based on the same rational.

Claim 13. The combination of Bourbonnais, Bendel and Fabijancic teaches The method of claim 12. Bourbonnais further teaches: where a front-end of the DBMS intercepts and parses user requests to access the data stored in the accelerated database and then forwards each parsed request to an accelerator module of the DBMS that executes the parsed request against one or more rows of data stored in the accelerated database, (par.0136-0137, the query processor parses the query to identify which columns comprise the predicate and rewriting the query by augmenting the query with a sub-query that specifies the nickname of the archive storage system). and where the DBMS receives an incoming request that requests a performance of a data-manipulation operation upon the one or more rows of data stored in the accelerated database (par.0194, move rows from sales s insert into ARCHIVE1.SALES).

an insert operation that inserts one or more new rows into one or both of the AOT and the accelerator-only archive (par.0194, move rows from sales s insert into ARCHIVE1.SALES).
a delete operation that deletes one or more existing rows from one or both of the AOT and the accelerator-only archive (par.0082, when a row is archived, that row is deleted from the data source).
and an update operation that revises data stored in one or more existing rows of one or both of the AOT and the accelerator-only archive (par.0038, data is assigned to repositories using update statement).
Bourbonnais teaches parsing the query but does not explicitly teach routing the query to an accelerator.
On the other hand, Bendel teaches: routing the query to an accelerator (par.0037, forwarding the data definition statement from the first database system to the accelerator system. par.0071, dynamically routing a statement to the system that comprises the accelerated only tables).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the routing query of Bendel to the archive method of Bourbonnais to produce an expected result of routing the query to an accelerator. The modification would be obvious because one of ordinary skill in the art would be motivated to accelerate access to archived data.

Claim 18, claim 18 includes limitations similar to claim 13 and therefore is rejected based on the same rational.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourbonnais et al. (US 2005/0149584 A1) published on Jul. 7, 2005, in view of Bendel et al. (US 2019/0018880 A1) published on .

Claim 4. The combination of Bourbonnais, Bendel and Fabijancic teaches The system of claim 3, the combination does not explicitly teach: where the accelerator-only archive is stored in a read-only format.  
On the other hand, Vogler teaches: where the accelerator-only archive is stored in a read-only format (par.0009; 0052, the archive is stored as read-only form).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the read-only archive of Vogler to the archive method of Bourbonnais to produce an expected result of the accelerator-only archive is stored in a read-only format. The modification would be obvious because one of ordinary skill in the art would be motivated to keep access to archived data without changing it.


Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourbonnais et al. (US 2005/0149584 A1) published on Jul. 7, 2005, in view of Bendel et al. (US 2019/0018880 A1) published on Jan. 17, 2019, further in view of Fabijancic et al. (US 2015/0006489 A1) published on Jan. 1, 2015, further in view of Evans et al. (US 2010/0185690 A1) published on Jul. 22, 2010.

Claim 8. The combination of Bourbonnais, Baumbach and Fabijancic teaches The system of claim 3, the combination does not explicitly teach: where the accelerator-only archive is stored in a read/write format.  
(par.0002; 0021, the archive can be accessed in read-write fashion).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the read-write archive of Evans to the archive method of Bourbonnais to produce an expected result of the accelerator-only archive is stored in a read/write format. The modification would be obvious because one of ordinary skill in the art would be motivated to be able to modify archived data (Evans, par.0019).

Claim 10. The combination of Bourbonnais, Bendel, Fabijancic ad Evans teaches The system of claim 8, Bendel further teaches: where the data-manipulation operation is a delete operation, further comprising: the DBMS forwarding the incoming request to the accelerator module (par.0037, forwarding the data definition statement from the first database system to the accelerator system. par.0071, dynamically routing a statement to the system that comprises the accelerated only tables. Par.0021, the accelerator system creates, deletes, or updates the second container to which the data definition statement relates in the accelerator system. See also par.0125).


Allowable Subject Matter
Claims 5-7, 9, 11, 14-15, and 19-20  are objected to as being dependent on rejected base claim, but would be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims.

Reason for indication of allowable subject matter

The primary reason for allowance of claim 5 is because neither the cited prior art nor any other arts teach or suggest “the DBMS rewriting the incoming request to add statements that direct the accelerator to count a number of rows that would be inserted by the insert operation and that are qualified for archiving; the DBMS forwarding the rewritten request to the accelerator module; and the DBMS returning an error message if receiving notice from the accelerator module that the number of rows is greater than zero”.
The primary reason for allowance of claim 6 is because neither the cited prior art nor any other arts teach or suggest “the DBMS rewriting the incoming request to add statements that direct the accelerator to count a number of rows that would be deleted by the delete operation and that are qualified for archiving; the DBMS forwarding the rewritten request to the accelerator module; and the DBMS returning an error message if receiving notice from the accelerator module that the number of rows is greater than zero”.
The primary reason for allowance of claim 7 is because neither the cited prior art nor any other arts teach or suggest “the DBMS rewriting the incoming request to add statements that direct the accelerator to count a number of rows that would be revised by the update operation and that would become qualified for archiving after being revised by the update operation; the DBMS forwarding the rewritten request to the accelerator module; and the DBMS returning an error message if receiving notice from the accelerator module that the number of rows is greater than zero”.
The primary reason for allowance of claim 9 is because neither the cited prior art nor any other arts teach or suggest “DBMS rewriting the incoming request to add statements that direct the accelerator to: identify which rows, of the rows that would be inserted by the insert operation, are 
The primary reason for allowance of claim 11 is because neither the cited prior art nor any other arts teach or suggest “the DBMS rewriting the incoming request to replace the data-manipulation operation with statements that direct the accelerator to: update each row requested to be updated by the update operation, move any row that does not qualify for archiving before the updating, but would qualify for archiving after the updating, to the accelerator-only archive, and move any row that qualifies for archiving before the updating, but would no longer qualify for archiving after the updating, to the AOT; and the DBMS forwarding the rewritten request to the accelerator module.”.
Claims 14-15 and 19-19 are indicated as allowable because they include similar limitation as claims 5-7, 9 and 11.

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAHCEN ENNAJI whose telephone number is (313)446-6572. The examiner can normally be reached Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAHCEN ENNAJI/Examiner, Art Unit 2156                                                                                                                                                                                                        
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156